             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:20 CV 303 MOC WCM

MARY SITHER,                              )
                                          )
                     Plaintiff,           )
v.                                        )           ORDER
                                          )
ETHICON, INC. and                         )
JOHNSON & JOHNSON                         )
                                          )
                     Defendants.          )
                                          )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 63) filed by Shelley W. Coleman. The Motion indicates

that Ms. Coleman, a member in good standing of the Bar of this Court, is local

counsel for Defendants and that she seeks the admission of Caroline D.

Walker, who the Motion represents as being a member in good standing of the

Bar of the State of Alabama. It further appears that the requisite admission

fee has been paid.




     Case 1:20-cv-00303-MOC-WCM Document 64 Filed 10/29/20 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 63) and ADMITS

Caroline D. Walker to practice pro hac vice before the Court in this matter

while associated with local counsel.




                              Signed: October 29, 2020




                                          2

    Case 1:20-cv-00303-MOC-WCM Document 64 Filed 10/29/20 Page 2 of 2
